Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I:  Fig. 1B directed to memory structure of Fig. 1A with insulating pattern (13) adjacent to blocking layer (14) and W4>W3.
Species II: Fig. 1C directed to memory structure of Fig. 1A with insulating pattern (13) adjacent to blocking layer (14) and having  W4=W3.
Species III: Fig. 1D directed to memory structure of Fig. 1A with insulating pattern (13) adjacent to blocking layer (14) and having  W4<W3.
Species IV:  Fig. 2B directed to memory structure of Fig. 2A with insulating pattern (13) adjacent to tunnel insulating (16) and having W4>W3.
Species V: Fig. 2C directed to memory structure of Fig. 2A with insulating pattern (13) adjacent to tunnel insulating (16) and having W4=W3.
Species VI: Fig. 2D directed to memory structure of Fig. 2A with insulating pattern (13) adjacent to tunnel insulating (16) and having  W4<W3.
Species VII:  Fig. 3A directed to memory structure with insulating pattern (23) beside blocking layer (24).
Species V: Fig. 3B directed to memory structure with insulating pattern (23) with narrower gapfill layer (18) than capping layer (19) and contacting tunnel insulating layer (26).
Species VI: Fig. 3C directed to memory structure with insulating pattern (23) with narrower gapfill layer (18) than capping layer (19). The third sidewall SW3 of each of the insulating patterns 23' may protrude farther towards the channel structure CH than the first sidewall SW1.
Species VII: Fig. 3D directed to memory structure with insulating pattern (23) with narrower gapfill layer (18) than capping layer (19) and directly contacting tunnel insulating layer (26).
Species VIII: Fig. 4A directed to memory structure with insulating pattern (23) having first surface S1 flat and may be located on the first extending line EXL1 of the first sidewall SW1 and second surface on blocking layer (34).
Species IX: Fig. 4B directed to memory structure with insulating pattern (23) having first surface S1 flat and second surface directly contacting tunnel insulating layer (36).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. 
In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently claim 1 is generic claim.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		


/WASIUL HAIDER/          Examiner, Art Unit 2819